Citation Nr: 9912848	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis and gout of 
the left great toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to January 
1969 and from April 1975 to October 1994.  

This matter arises from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for arthritis and gout of the left great 
toe.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board notes that the veteran 
underwent a VA rating examination in February 1997 and 
submitted copies of VA outpatient treatment records dating 
from September 1994 through March 1997.  These records were 
received after the RO issued its latest Statement of the Case 
of January 1997, and apparently have not been considered by 
the RO in connection with this issue.  However, the Board 
received a statement by the veteran in August 1998 in which 
he indicated that he waived his previous request for a 
personal hearing, and requested that the recently submitted 
evidence be considered by the Board.  Accordingly, as the 
veteran has waived consideration of the additional evidence 
described above, the Board is not required to remand the case 
to the RO to have this additional evidence considered.  

FINDING OF FACT

There is no competent medical evidence of a diagnosis of gout 
in the veteran's left great toe, and no competent medical 
evidence of a nexus or link between any currently diagnosed 
degenerative changes in the left great toe and the veteran's 
active service.  



CONCLUSION OF LAW

The veteran's claim for service connection for arthritis and 
gout of the left great toe is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
"has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still has such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records show numerous 
complaints of right foot and right great toe problems, but 
are completely negative for any indication or complaint of a 
left great toe disorder.  Likewise, the report of his service 
separation physical examination does not indicate the 
presence of any such disorder.  During his active service, 
the veteran was diagnosed with hallux rigidus of the right 
great toe, probably secondary to arthritis.  Following his 
active service, in March 1995, he underwent a VA rating 
examination in which he complained of bilateral toe pain.  On 
examination, the veteran was found to have metatarsal 
phalangeal joints which were tender to palpation bilaterally, 
with equal decreased ranges of motion on dorsiflexion and 
plantar flexion.  

In May 1995, the veteran complained of pain in his right 
great toe, on prolonged walking.  He was found to suffer from 
what was characterized as a dorsal osteophyte, causing him to 
experience a significant degree of hallux rigidus.  X-ray 
results showed that he had minimal degenerative changes 
between the first metatarsal and proximal phalanx.  The X-ray 
results were otherwise negative.  An X-ray report of the left 
lower extremity showed normal results.  Based on the results 
of the May 1995 rating examination, service connection was 
granted for hallux rigidus of the right great toe by a rating 
decision of October 1995.  

In December 1995, the veteran underwent an additional VA 
rating examination, and was found to have MTP joint 
tenderness bilaterally.  He was diagnosed with bilateral 
first metatarsal phalangeal joint pain, possible gout, and 
possible arthritis.  However, while the X-ray reports 
indicate that he had an old fracture of the right great toe, 
the results of the examination show no bony abnormality in 
the great left toe.  

The report of a February 1997 rating examination shows that 
the veteran had minimal interphalangeal swelling and mild 
tenderness on pressure of the great toes, on the left more 
than the right.  The veteran was diagnosed with "diffuse 
osteoarthritis of several joints, including the toes (doubt 
concomitant gout)."  The report of the X-ray examination 
shows minimal degenerative changes at the first proximal 
interphalangeal joints bilaterally, right greater than left.  

In further support of his claim for service connection, the 
veteran submitted VA outpatient treatment records dating from 
September 1994 through February 1997.  These records show 
complaints of and treatment for bilateral toe pain at various 
points, but fail to show a diagnosis of osteoarthritis in the 
veteran's left great toe within one year of his discharge 
from service, and fail to include any diagnoses of gout.  

The Board has evaluated the above-discussed evidence, and 
finds that the veteran has failed to submit evidence of a 
well-grounded claim for service connection for arthritis and 
gout of the left great toe.  The Board recognizes that 
service connection was granted for the veteran's right great 
toe disorder, which was characterized as hallux rigidus, and 
that per the report of the March 1995 VA rating examination, 
the veteran exhibited the same degree of functional 
impairment and symptomatology in both the left and right 
great toes.  The Board also notes that in May 1995, the 
veteran was found to have residuals of a fracture of his 
right great toe, and that he was shown to have hallux rigidus 
in that toe, which had been noted in service.  

The October 1995 rating decision granted service connection 
for hallux rigidus in the right great toe.  However, the 
report of the May 1995 examination contains an X-ray report 
indicating normal results in the left lower extremity.  In 
addition, while the report of the December 1995 rating 
examination contains the examiner's assessment of possible 
gout and arthritis, the report of the contemporaneous X-ray 
shows no bony abnormalities in the left great toe.  

The first indication of arthritis in the left great toe was 
noted in the report of the February 1997 rating examination 
which noted minimal degenerative changes in both the left and 
right great toes, right greater than on the left.  However, 
the arthritis shown here was not diagnosed until after the 
one-year presumptive period for arthritis.  The objective 
medical evidence fails to show that the veteran's diagnosed 
minimal degenerative changes in the left great toe were 
incurred in service, and gout has never been diagnosed.  

In addition, lay statements by the veteran that he currently 
suffers from gout, or that he has arthritis in his left great 
toe do not constitute medical evidence.  As a layperson, 
lacking in medical training or expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 482, 494-95 
(1992).  In sum, the contemporaneous medical treatment 
records and reports of VA rating examinations, while showing 
that the veteran experienced bilateral toe pain shortly after 
service, fail to show that he has arthritis or gout that was 
incurred in service, or within any presumptive period 
thereafter.  What is missing in this case is a medical 
opinion, based on the available medical evidence and 
supported by a stated rationale, that the veteran currently 
suffers from arthritis or gout in his left great toe that was 
incurred in service, or during any applicable presumptive 
period thereafter.  Absent such evidence, the Board finds 
that the veteran's claim is not well grounded and must be 
denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for arthritis and gout of the left great toe.  The 
Board has not been made aware of any additional evidence 
which is available that could serve to well ground the 
veteran's claim.  As the duty to assist has not been 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  The Board also views 
its discussion as sufficient to inform the veteran of the 
evidence necessary to file a well-grounded claim for service 
connection for arthritis and gout of the left great toe.  See 
Robinette, 8 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis and gout of the left great 
toe is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

